The allegations of the complaint upon which the plaintiffs recovered a verdict for six hundred and twenty-five dollars are fully set out in the opinion of the Chief Justice. The testimony on the part of the plaintiffs was to the effect that the defendant had contracted to furnish Mrs. Speaks with a lower berth on a sleeping car from Columbia to Baltimore, and that it failed to discharge the duty it had assumed to her as a passenger on its train. For such breach of duty the plaintiffs were of course entitled to recover the actual damages which resulted. But it seems to me there was not a particle of evidence warranting the conclusion that the defendant's agents were guilty of any wanton or wilful disregard of the plaintiffs' rights, and that the motion for nonsuit as to the cause of action for punitive damages should have been granted.
Courteous consideration is the rule of conduct of nearly all men in their treatment of each other, and none but the abnormally brutish are wilfully or wantonly inconsiderate of the rights of women. It follows that when there is a breach of duty owed by one man to another, the presumption of fact is strong that it is due to inadvertence or mistake and not to wilfulness or wantonness; and the presumption is still stronger when the breach is of a duty owed to a woman.
The train was run on the 18th of August as a special excursion train from Augusta to Baltimore. Accepting as true the testimony of the plaintiffs, no inference can be drawn from it more adverse to the defendant than that the train was crowded and that the failure to give Mrs. Speaks a lower berth was due to confusion and mistake in the engagement and assignment of the berths. The evidence that a passenger getting on at Chester claimed and was allowed a berth in the section where the plaintiffs were sitting does not tend to prove wanton or wilful disregard of the rights of Mrs. Speaks by giving preference to another passenger, for the plaintiffs did not claim to have engaged *Page 363 
a berth in that particular section, and it does not appear that the Chester passenger got a lower berth which was the only kind the plaintiffs would accept. There was not the slightest evidence of disrespect to Mrs. Speaks or her husband; on the contrary, both of them testified that the conductor assured them that there had been a "mix-up," but that he would do his best to furnish a berth and that this assurance was repeated up to the moment when they insisted on leaving the train at Chester with the intent of taking a berth on the next train.
For these reasons I think the Circuit Court erred in refusing the motion for a nonsuit as to the alleged cause of action for punitive damages.